Citation Nr: 1547534	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Is the Post-9/11 GI Bill step percentage assigned for the Veteran's on-the-job-training with Hawaii Electricians Joint Apprenticeship and Training Committee for the Electrical Industry (JATC) correct?


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served in the Air National Guard with periods of active duty active duty from August 2005 to January 2006, August 2007 to March 2008, August 2008, March 2010 to September 2010, and January 2013 to March 2013. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

The Veteran was appropriately assigned step 5 on-the-job-training benefits under the Post-9/11 GI Bill based on her approximately six years of past participation in the same on-the-job-training program with Hawaii Electricians JATC.  


CONCLUSION OF LAW

The Post-9/11 step percentage assigned for the Veteran's on-the-job-training with Hawaii Electricians JATC is correct.  38 U.S.C.A. §§ 501, 3015, 3023, 3032, 3034, 3312, 3313, 3323 (West 2014); 38 C.F.R. §§ 21.7042, 21.7076, 21.9500, 21.9550, 21.9690 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Educational Benefits for On-the-Job-Training

This case concerns VA educational benefits for on-the-job-training.  Both the Montgomery GI Bill and the Post-9/11 GI Bill will pay a stipend to eligible veterans for participation in on-the-job-training and apprenticeship programs.

Under Chapter 30 of Title 38 of the United States Code, better known as the Montgomery GI Bill, an eligible veteran is awarded 75 percent of the full-time GI Bill rate for the first six months of on-the-job training, 55 percent of the full-time GI Bill rate for the second six months of training, and 35 percent of the full-time GI Bill rate for the remainder of the training program.  See 38 U.S.C.A. § 3032(c); 38 C.F.R. § 21.7076.

Under Chapter 33 of Title 38 of the United States Code, the Post-9/11 GI Bill, an eligible veteran is awarded a rate equal to 100 percent of her applicable monthly housing allowance (MHA) during the first six months of on-the-job training, 80 percent of her applicable MHA during the second six months of training, 60 percent of her applicable MHA during the third six months of training, 40 percent of your applicable MHA during the fourth six months of training, and 20 percent of your applicable MHA during the remainder of the training.  Post-9/11 GI Bill recipients will also receive a monthly stipend for books and supplies.  See 38 U.S.C.A. § 3313.

In the instant case, the Veteran began an apprenticeship program in December 2005 with the Hawaii Electricians JATC, with the goal of becoming an electrician (wireperson).  She received benefits from December 2005 through December 2010 and from April 2012 through March 2013 under the Montgomery GI Bill.

However, in April 2013, she contacted VA with the stated goal of determining if she was receiving the maximum educational benefits to which she was entitled.  Per the Veteran's account, a VA representative informed the Veteran that if she elected to receive benefits under the Post-9/11 GI Bill, she would start at the 100 percent rate.  In the expectation that she would receive a more generous monthly stipend, the Veteran submitted an application to elect Post-9/11 GI Bill educational benefits in lieu of the Montgomery GI Bill benefits she was presently receiving.  However, when her benefits were actually calculated, she was assigned benefits at a step 5 or 20 percent level because she had already been participating in on the job training for more than two years.  The Veteran has disputed her level of benefits.

While the Board appreciates that the Veteran feels cheated because she was told by a VA employee that she would receive educational benefits at a 100 percent level and then received a lesser benefit than she was expecting, unfortunately, the Veteran has no legal entitlement to a greater benefit.  

The level of benefits assigned both under the Montgomery GI Bill and the Post-9/11 GI Bill for participants in on-the-job training and apprenticeship programs is determined by how long a veteran has been participating in the apprenticeship or on-the-job-training program, not by when the veteran began receiving benefits under a particular statute.  The RO properly considered the Veteran's prior period of study in determining her present entitlement.  

Additionally, the Board notes that while the Veteran may not have received as great a stipend as she was expecting, her decision to elect benefits under the Post-9/11 GI Bill does not appear to have adversely affected her legal rights.  Under the Montgomery GI Bill, it appears that the Veteran was receiving a stipend of $247.10 for 120 hours of on-the-job-training each month.  After she began receiving benefits under the Post-9/11 GI Bill in April 2013, she was receiving $277.68 each month for 120 hours of training (an amount which includes 20% MHA and a stipend for books and supplies).  Thus, while the Veteran may have relied on false information in making her decision to elect benefits under the Post-9/11 GI Bill, she did not sacrifice a greater benefit for a lesser one- that is, she was not receiving less money in monthly educational benefits following her election.  

In conclusion, the Board finds that the RO did not err in calculating the Veteran's on-the-job-training benefits at a step 5 percentage level and there is no legal basis to award the Veteran greater benefits.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

To the extent that the Veteran's claim can be considered one for equitable relief, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992)("No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.").  The legal authority pertaining to educational benefits is prescribed by Congress and implemented via regulations enacted by VA, and neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Furthermore, even if the Board had the legal authority award equitable relief, the equities in this case are not entirely on the Veteran's side.  The Board does not intend to minimize the Veteran's anger at being misinformed nor condone VA's negligence in providing her with inaccurate information regarding an important benefit.  However, awarding the Veteran compensation at the step 1/ 100% level would essentially allow the Veteran to receive a level of compensation intended for those just beginning their program of training at a time when she was nearing the end of hers.  Such a result would give the Veteran an unfair advantage compared to similarly situated veterans.  

Although this is not the decision the Veteran likely was hoping for, unfortunately, the relief she is seeking is not within the Board's power to grant.  The record reflects that during the pendency of this appeal, the Veteran has completed her on-the-job-training.  She is to be commended for achieving this important milestone, and the Board offers its best wishes as the Veteran moves forward in her career.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  

However, the United States Court of Appeals for Veterans Claims has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The Post-9/11 GI Bill step percentage assigned for the Veteran's on-the-job-training with Hawaii Electricians JATC is correct, and the Veteran is not entitled to a higher benefit from April 2013 through September 2013.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


